Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive. Applicant argued the amended claims overcome the rejection under 35 U.S.C. 101. However, Examiner disagrees. 
Claims 1-6 and 9-14 recite an architecture. Even though the architecture is implemented on a computer network or resides in a computer, the architecture and its components (pipes, mechanisms, etc.) are considered software in their broadest reasonable interpretation (specification, para. 85; note: computer-executable instructions and computer-readable data structures). There are no physical components recited as part of the architecture and the architecture is recited only as part of a computer or computer network. Thus, the claims are directed to non-statutory subject matter. Examiner notes the word “architecture” is reasonably substituted with “data structure” and/or “instructions” where clearly the claim would be only data and/software used to implement a logical operation.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-6 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claims 1-6 and 9-14, only software modules per se are recited as part of the claimed apparatus (specification of the instant application, para. 85, “computer-executable instructions, or computer-readable data structures”). Therefore, the claim does not fall within the four categories of invention - a process, machine, article of manufacture or composition of matter. One of ordinary skill in the art would give the broadest reasonable interpretation of the claim to include software per se. There are no hardware components, such as a processor and a non-transitory computer readable medium, explicitly recited in the claim as part of the architecture. A machine is defined as a concrete thing, consisting of parts, or of certain devices and combination of devices (Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863) and this definition includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result (Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854) (see MPEP § 2106 I. ii.)).
Examiner suggests reciting the architecture as comprising a processor or computer-readable medium. 

Allowable Subject Matter
Claims 16-19 are allowed. 
Claims 1-6 and 9-14 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462